Exhibit 10.4

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of January 24, 2014 (the “Agreement”), among
Selectica, Inc., a Delaware corporation (the “Company”), the persons and
entities set forth on the signature page hereto (together with any transferees
who become parties hereto pursuant to Section 1.2, the “Stockholder”) and the
investors listed on the signature pages hereto (the “Investors”).

 

W I T N E S S E T H

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is entering into a Purchase Agreement, dated as of the date hereof
(as such agreement may hereafter be amended from time to time, the “Purchase
Agreement”), with the Investors which provides for, upon the terms and subject
to the conditions set forth therein, the sale of the Company’s equity securities
and warrants (the “Securities”); and

 

WHEREAS, capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement; and

 

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to call a
Stockholders Meeting and, as necessary, up to three (3) Subsequent Stockholders
Meetings for the purpose of seeking approval of the Company’s stockholders for
the Proposal; and

 

WHEREAS, as of the date hereof, the Stockholder owns beneficially the number of
shares of Common Stock set forth opposite the Stockholder’s name on Schedule I
hereto (all such shares so owned and which may hereafter be acquired by such
Stockholder prior to the termination of this Agreement, whether upon the
exercise of options, conversion of convertible securities, exercise of warrants
or by means of purchase, dividend, distribution or otherwise, being referred to
herein as the Stockholder’s “Shares”); and

 

WHEREAS, as a condition to the Investors’ willingness to enter into the Purchase
Agreement, the Investors have required the Stockholder to enter into this
Agreement; and

 

WHEREAS, in order to induce the Investors to enter into the Purchase Agreement,
the Stockholder is willing to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Stockholder hereby agree as follows:

 

ARTICLE I.

TRANSFER AND VOTING OF SHARES; AND
OTHER COVENANTS OF THE STOCKHOLDER

 

SECTION 1.1. Voting of Shares. From the date hereof until termination of this
Agreement pursuant to Section 3.2 hereof (the “Term”), at any meeting of the
stockholders of the Company, however called and at any adjournment or
postponement thereof, and in any action by consent of the stockholders of the
Company, the Stockholder shall (A) appear at such meeting or otherwise cause its
Shares to be counted as present thereat for purposes of establishing a quorum
and (B) vote (or cause to be voted) its Shares in favor of the Proposal and such
other matters as may be necessary or advisable to consummate the transactions
contemplated by the Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

SECTION 1.2. No Inconsistent Arrangements; Permitted Transfers. Except as
contemplated by this Agreement, the Stockholder shall not during the Term (i)
transfer, or consent to any transfer of, any or all of the Stockholder’s Shares
or any interest therein, or create or permit to exist any lien or other
encumbrance on such Shares; provided, however, that the Stockholder may transfer
any or all of the Stockholder’s Shares if such transferee shall have executed a
counterpart signature page to this Agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
of this Agreement as and to the same extent as if he, she or it were the
original Stockholder (a “Permitted Transfer”), (ii) enter into any contract,
option or other agreement or understanding with respect to any transfer of any
or all of such Shares or any interest therein other than a Permitted Transfer,
(iii) grant any proxy, power-of-attorney or other authorization in or with
respect to such Shares, (iv) deposit such Shares into a voting trust or enter
into a voting agreement or arrangement with respect to such Shares if such
deposit would interfere with the performance of this Agreement by the
Stockholder, or (v) take any other action that would in any way restrict, limit
or interfere with the performance of its obligations hereunder or the
transactions contemplated hereby or by the Purchase Agreement.

 

SECTION 1.3. Proxy; Reliance. The Stockholder hereby revokes any and all prior
proxies or powers of attorney in respect of any of the Stockholder’s Shares and
constitutes and appoints any of Austin W. Marxe, David M. Greenhouse and Adam
Stettner, with full power of substitution and resubstitution, at any time during
the Term, as its true and lawful attorney and proxy (its “Proxy”), for and in
its name, place and stead, to vote each of such Shares as its Proxy in favor of
the matters set forth in Section 1.1, at every annual, special, adjourned or
postponed meeting of the stockholders of the Company, including the right to
sign its name (as stockholder) to any consent, certificate or other document
relating to the Company that the Delaware General Corporation Law may permit or
require as provided in Section 1.1.

 

THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN
INTEREST THROUGHOUT THE TERM.

 

SECTION 1.4. Stop Transfer. Other than in a Permitted Transfer, the Stockholder
shall not attempt to effect any transfer of the Stockholder’s Shares, and any
such request shall be null and void, ab initio. The Stockholder will not request
that the Company register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any of the Stockholder’s
Shares other than in connection with a Permitted Transfer, and the Company shall
not register any Permitted Transfer of any certificate or uncertificated
interest representing any of the Stockholder’s Shares unless and until the
transferee shall have executed a counterpart signature page to this Agreement,
pursuant to which such person becomes a party to this Agreement and agrees to be
bound by all the provisions of this Agreement as and to the same extent as if
he, she or it were the original Stockholder. Shares of Common Stock or Series D
Preferred Stock transferred pursuant to a Permitted Transfer shall be in
certificated form and shall bear the legend set forth in Section 1.7 below. The
Company shall issue stop-transfer instructions to the transfer agent for the
Common Stock instructing the transfer agent not to register any transfer of
Shares during the Term except in compliance with the terms of this Agreement.
This Agreement shall be binding upon the successors in interest to any of the
Stockholder’s Shares.

 

 
-2-

--------------------------------------------------------------------------------

 

 

SECTION 1.5. Additional Shares. The Stockholder hereby agrees, while this
Agreement is in effect, to promptly notify the Company of the number of any new
Shares acquired (whether upon the exercise of options, conversion of convertible
securities, exercise of warrants or by means of purchase, dividend, distribution
or otherwise) by such Stockholder, if any, after the date hereof.

 

SECTION 1.6. Disclosure. The Stockholder hereby authorizes the Company to
publish and disclose in the Proxy Statement (including all documents and
schedules filed with the SEC), its identity and ownership of the Shares and the
nature of its commitments, arrangements and understandings under this Agreement.

 

SECTION 1.7. Share Legend. As promptly as practicable following the date of this
Agreement and, in any event, no more than five (5) Business Days after the date
hereof, the Stockholder shall cause the certificate(s) representing the
Stockholders’ Shares of Series D Preferred Stock to be delivered to the Company
and the Company shall place the following legend on such certificates:

 

“The voting of the shares represented by this certificate is governed by the
terms of a Voting Agreement, a copy of which is available from the Secretary of
the Company.”

 

Promptly after the legending of the certificates as provided above, the Company
shall return such certificates to the Stockholder or as the Stockholder may
other direct. Upon the termination of this Agreement (or, if earlier, the
termination of the transfer restrictions in this Agreement) in accordance with
its terms, the Company shall reissue the certificates representing the
Stockholders’ Shares without the legend set forth above (the foregoing
obligation to survive termination of this Agreement).

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company and the Investors
as follows:

 

 
-3-

--------------------------------------------------------------------------------

 

 

SECTION 2.1. Due Authorization, etc. The Stockholder has all requisite power and
authority to execute, deliver and perform this Agreement, to appoint the Proxy
and to consummate the transactions contemplated hereby all of which have been
duly authorized by all action necessary on the part of the Stockholder. The
execution, delivery and performance of this Agreement, the appointment of the
Proxy and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Stockholder. This
Agreement has been duly executed and delivered by or on behalf of the
Stockholder and constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, moratorium or
other similar laws and except that the availability of equitable remedies,
including specific performance, is subject to the discretion of the court before
which any proceeding for such remedy may be brought.

 

SECTION 2.2. Required Filings and Consents. The execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental or regulatory authority
(other than any necessary filing under the Exchange Act), domestic or foreign,
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not prevent or delay
the performance by the Stockholder of the Stockholder’s obligations under this
Agreement.

 

SECTION 2.3. Ownership of Shares. The Stockholder is the record and beneficial
owner of the Shares set forth opposite its name on Schedule I hereto. On the
date hereof, such Shares constitute all of the Shares owned of record or
beneficially by such Stockholder.

 

ARTICLE III.

MISCELLANEOUS

 

SECTION 3.1. Definitions. Terms used but not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Purchase Agreement.

 

SECTION 3.2. Termination. This Agreement shall terminate and be of no further
force and effect (i) by the written mutual consent of the parties hereto, (ii)
upon the approval of the Proposal by the Company’s stockholders at the
Stockholders Meeting at which a quorum was present and acting throughout,
(iii) immediately following the third Subsequent Stockholders Meeting or (iv)
automatically and without any required action of the parties hereto upon
termination of the Purchase Agreement in accordance with its terms. No such
termination of this Agreement shall relieve any party hereto from any liability
for any breach of this Agreement prior to termination. Notwithstanding the
foregoing, the restrictions on transfer of the Shares subject to this Agreement
set forth in this Agreement (including Sections 1.2 and 1.4 hereof) shall
terminate upon the earlier of (a) the termination of this Agreement or (b) the
first anniversary of the date of this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

SECTION 3.3. Further Assurance. From time to time, at another party’s request
and without consideration, each party hereto shall execute and deliver such
additional documents and take all such further action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

 

SECTION 3.4. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, or any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

SECTION 3.5. Specific Performance. The Stockholder acknowledges that if the
Stockholder fails to perform any of its obligations under this Agreement,
immediate and irreparable harm or injury would be caused to the Company and the
Investors for which money damages would not be an adequate remedy. In such
event, the Stockholder agrees that the Company and each Investor shall have the
right, in addition to any other rights it may have, to specific performance of
this Agreement. Accordingly, should the Company or any Investor institute an
action or proceeding seeking specific enforcement of the provisions hereof, the
Stockholder hereby waives the claim or defense that the Company or such Investor
has an adequate remedy at law and hereby agrees not to assert in any such action
or proceeding the claim or defense that such a remedy at law exists.

 

SECTION 3.6. Notice. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by electronic mail during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (iv) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (v) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier. All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:

 

(a)           If to the Company:

 

Selectica, Inc.

2121 South El Camino Real, 10th Floor

San Mateo, California 94403

Attention: Todd A. Spartz

Fax: (650) 532-1505

E-mail: tspartz@selectica.com

 

 
-5-

--------------------------------------------------------------------------------

 

 

With a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303

Attention: Eric Wang

Fax: (650) 687-1205

E-mail: eric.wang@dlapiper.com

 

(b)           If to the Stockholder, at the address set forth below the
Stockholder’s name on Schedule I hereto.

 

(c)           If to an Investor, at the address set forth below the Investor’s
name on the signature pages to the Purchase Agreement.

 

SECTION 3.7. Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Company, including, without limitation, the fees, costs and expenses incurred by
the Stockholder.

 

SECTION 3.8. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

 

SECTION 3.9. Entire Agreement; Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes any and all other prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof, and this Agreement is not
intended to confer upon any other person any rights or remedies hereunder

 

SECTION 3.10. Assignment. Except as contemplated by this Agreement, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise.

 

SECTION 3.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 
-6-

--------------------------------------------------------------------------------

 

 

SECTION 3.12. Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company, the Stockholder and the
Investors agreeing to acquire a majority of the Securities pursuant to the
Purchase Agreement. For the avoidance of doubt, no modification of this
Agreement (including without limitation any change hereafter made to the defined
terms that are incorporated herein) shall be effective without the written
consent of the Stockholder.

 

SECTION 3.13. Waiver. Any party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto and
(c) waive compliance by the other parties hereto with any of their agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only as against such party and only if
set forth in an instrument in writing signed by such party. The failure of any
party hereto to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of those rights.

 

SECTION 3.14. Descriptive Headings; Interpretation. The descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement.

 

SECTION 3.15. Counterparts. This Agreement may be executed (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which shall constitute one and the same
agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first written above.



 



 

SELECTICA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



   

 

 

 

 

[SIGNATURE PAGE TO SELECTICA, INC. VOTING AGREEMENT]

 

 
 

--------------------------------------------------------------------------------

 

  



The Stockholder:   

 

 

Stockholder Name

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 

 

[SIGNATURE PAGE TO SELECTICA, INC. VOTING AGREEMENT]

 

 


--------------------------------------------------------------------------------

 

 



The Investors:   

 

 

Investor Name

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 

 

[SIGNATURE PAGE TO SELECTICA, INC. VOTING AGREEMENT]

 

 
 

--------------------------------------------------------------------------------

 

 

 Schedule I

 

 

 

Name and Address of Stockholder

Number of Shares

Beneficially Owned

 

 

 

 


--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of January 24, 2014 (the “Agreement”), among
Selectica, Inc., a Delaware corporation (the “Company”), the persons and
entities set forth on the signature page hereto (collectively, and together with
any transferees who become parties hereto pursuant to Section 1.2, the
“Stockholder”) and the investors listed on the signature pages hereto (the
“Investors”).

 

W I T N E S S E T H

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is entering into a Purchase Agreement, dated as of the date hereof
(as such agreement may hereafter be amended from time to time, the “Purchase
Agreement”), with the Investors which provides for, upon the terms and subject
to the conditions set forth therein, the sale of the Company’s equity securities
and warrants (the “Securities”); and

 

WHEREAS, capitalized terms used herein have the respective meanings ascribed
thereto in the Purchase Agreement; and

 

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to call a
Stockholders Meeting and, as necessary, up to three (3) Subsequent Stockholders
Meetings for the purpose of seeking approval of the Company’s stockholders for
the Proposal; and

 

WHEREAS, the Company and Stockholder are party to that certain Voting Agreement
(the “Existing Voting Agreement”) dated May 6, 2010, which governs the voting of
the shares of the Company’s common stock held by Stockholder which are in excess
of 15% of the common stock outstanding as of the record date of the applicable
vote or action by written consent of the Company’s stockholders (the “Excess
Shares”); and

 

WHEREAS, as of the date hereof, the Stockholder owns beneficially the number of
shares of Common Stock set forth opposite the Stockholder’s name on Schedule I
hereto (all such shares so owned and which may hereafter be acquired by such
Stockholder prior to the termination of this Agreement, whether upon the
exercise of options, conversion of convertible securities, exercise of warrants
or by means of purchase, dividend, distribution or otherwise, other than the
Excess Shares, being referred to herein as the Stockholder’s “Shares”); and

 

WHEREAS, as a condition to the Investors’ willingness to enter into the Purchase
Agreement, the Investors have required the Stockholder to enter into this
Agreement; and

 

WHEREAS, in order to induce the Investors to enter into the Purchase Agreement,
the Stockholder is willing to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Stockholder hereby agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I.

TRANSFER AND VOTING OF SHARES; AND
OTHER COVENANTS OF THE STOCKHOLDER

 

SECTION 1.1. Voting of Shares. From the date hereof until termination of this
Agreement pursuant to Section 3.2 hereof (the “Term”), at any meeting of the
stockholders of the Company, however called and at any adjournment or
postponement thereof, and in any action by consent of the stockholders of the
Company, the Stockholder shall (A) appear at such meeting or otherwise cause its
Shares to be counted as present thereat for purposes of establishing a quorum
and (B) vote (or cause to be voted) its Shares in favor of the Proposal and such
other matters as may be necessary or advisable to consummate the transactions
contemplated by the Purchase Agreement.

 

SECTION 1.2. No Inconsistent Arrangements; Permitted Transfers. Except as
contemplated by this Agreement, the Stockholder shall not during the Term (i)
transfer, or consent to any transfer of, any or all of the Stockholder’s Shares
or any interest therein, or create or permit to exist any lien or other
encumbrance on such Shares; provided, however, that the Stockholder may transfer
any or all of the Stockholder’s Shares if such transferee shall have executed a
counterpart signature page to this Agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
of this Agreement as and to the same extent as if he, she or it were the
original Stockholder (a “Permitted Transfer”), (ii) enter into any contract,
option or other agreement or understanding with respect to any transfer of any
or all of such Shares or any interest therein other than a Permitted Transfer,
(iii) grant any proxy, power-of-attorney or other authorization in or with
respect to such Shares, (iv) deposit such Shares into a voting trust or enter
into a voting agreement or arrangement with respect to such Shares if such
deposit would interfere with the performance of this Agreement by the
Stockholder, or (v) take any other action that would in any way restrict, limit
or interfere with the performance of its obligations hereunder or the
transactions contemplated hereby or by the Purchase Agreement.

 

SECTION 1.3. Proxy; Reliance. The Stockholder hereby revokes any and all prior
proxies or powers of attorney in respect of any of the Stockholder’s Shares and
constitutes and appoints any of Austin W. Marxe, David M. Greenhouse and Adam
Stettner, with full power of substitution and resubstitution, at any time during
the Term, as its true and lawful attorney and proxy (its “Proxy”), for and in
its name, place and stead, to vote each of such Shares as its Proxy in favor of
the matters set forth in Section 1.1, at every annual, special, adjourned or
postponed meeting of the stockholders of the Company, including the right to
sign its name (as stockholder) to any consent, certificate or other document
relating to the Company that the Delaware General Corporation Law may permit or
require as provided in Section 1.1. Notwithstanding the foregoing, in no event
shall this paragraph have any effect on the Existing Voting Agreement and the
continued existence and enforceability thereof.

 

THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN
INTEREST THROUGHOUT THE TERM.

 

 
-2-

--------------------------------------------------------------------------------

 

 

SECTION 1.4. Stop Transfer. Other than in a Permitted Transfer, the Stockholder
shall not attempt to effect any transfer of the Stockholder’s Shares, and any
such request shall be null and void, ab initio. The Stockholder will not request
that the Company register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any of the Stockholder’s
Shares other than in connection with a Permitted Transfer, and the Company shall
not register any Permitted Transfer of any certificate or uncertificated
interest representing any of the Stockholder’s Shares unless and until the
transferee shall have executed a counterpart signature page to this Agreement,
pursuant to which such person becomes a party to this Agreement and agrees to be
bound by all the provisions of this Agreement as and to the same extent as if
he, she or it were the original Stockholder. Shares of Common Stock or Series D
Preferred Stock transferred pursuant to a Permitted Transfer shall be in
certificated form and shall bear the legend set forth in Section 1.7 below. The
Company shall issue stop-transfer instructions to the transfer agent for the
Common Stock instructing the transfer agent not to register any transfer of
Shares during the Term except in compliance with the terms of this Agreement.
This Agreement shall be binding upon the successors in interest to any of the
Stockholder’s Shares.

 

SECTION 1.5. Additional Shares. The Stockholder hereby agrees, while this
Agreement is in effect, to promptly notify the Company of the number of any new
Shares acquired (whether upon the exercise of options, conversion of convertible
securities, exercise of warrants or by means of purchase, dividend, distribution
or otherwise) by such Stockholder, if any, after the date hereof.

 

SECTION 1.6. Disclosure. The Stockholder hereby authorizes the Company to
publish and disclose in the Proxy Statement (including all documents and
schedules filed with the SEC), its identity and ownership of the Shares and the
nature of its commitments, arrangements and understandings under this Agreement.

 

SECTION 1.7. Share Legend. As promptly as practicable following the date of this
Agreement and, in any event, no more than five (5) Business Days after the date
hereof, the Stockholder shall cause the certificate(s) representing the
Stockholders’ Shares of Series D Preferred Stock to be delivered to the Company
and the Company shall place the following legend on such certificates:

 

“The voting of the shares represented by this certificate is governed by the
terms of a Voting Agreement, a copy of which is available from the Secretary of
the Company.”

 

Promptly after the legending of the certificates as provided above, the Company
shall return such certificates to the Stockholder or as the Stockholder may
other direct. Upon the termination of this Agreement (or, if earlier, the
termination of the transfer restrictions in this Agreement) in accordance with
its terms, the Company shall reissue the certificates representing the
Stockholders’ Shares without the legend set forth above (the foregoing
obligation to survive termination of this Agreement).

 

 
-3-

--------------------------------------------------------------------------------

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company and the Investors
as follows:

 

SECTION 2.1. Due Authorization, etc. The Stockholder has all requisite power and
authority to execute, deliver and perform this Agreement, to appoint the Proxy
and to consummate the transactions contemplated hereby all of which have been
duly authorized by all action necessary on the part of the Stockholder. The
execution, delivery and performance of this Agreement, the appointment of the
Proxy and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Stockholder. This
Agreement has been duly executed and delivered by or on behalf of the
Stockholder and constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, moratorium or
other similar laws and except that the availability of equitable remedies,
including specific performance, is subject to the discretion of the court before
which any proceeding for such remedy may be brought.

 

SECTION 2.2. Required Filings and Consents. The execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental or regulatory authority
(other than any necessary filing under the Exchange Act), domestic or foreign,
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not prevent or delay
the performance by the Stockholder of the Stockholder’s obligations under this
Agreement.

 

SECTION 2.3. Ownership of Shares. The Stockholder is the record and beneficial
owner of the Shares set forth opposite its name on Schedule I hereto. On the
date hereof, such Shares constitute all of the Shares owned of record or
beneficially by such Stockholder.

 

ARTICLE III.

MISCELLANEOUS

 

SECTION 3.1. Definitions. Terms used but not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Purchase Agreement.

 

SECTION 3.2. Termination. This Agreement shall terminate and be of no further
force and effect (i) by the written mutual consent of the parties hereto, (ii)
upon the approval of the Proposal by the Company’s stockholders at the
Stockholders Meeting at which a quorum was present and acting throughout, (iii)
immediately following the third Subsequent Stockholders Meeting or (iv)
automatically and without any required action of the parties hereto upon
termination of the Purchase Agreement in accordance with its terms. No such
termination of this Agreement shall relieve any party hereto from any liability
for any breach of this Agreement prior to termination. Notwithstanding the
foregoing, the restrictions on transfer of the Shares subject to this Agreement
set forth in this Agreement (including Sections 1.2 and 1.4 hereof) shall
terminate upon the earlier of (a) the termination of this Agreement or (b) the
first anniversary of the date of this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

SECTION 3.3. Further Assurance. From time to time, at another party’s request
and without consideration, each party hereto shall execute and deliver such
additional documents and take all such further action as may be necessary or
desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

 

SECTION 3.4. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, or any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

SECTION 3.5. Specific Performance. The Stockholder acknowledges that if the
Stockholder fails to perform any of its obligations under this Agreement,
immediate and irreparable harm or injury would be caused to the Company and the
Investors for which money damages would not be an adequate remedy. In such
event, the Stockholder agrees that the Company and each Investor shall have the
right, in addition to any other rights it may have, to specific performance of
this Agreement. Accordingly, should the Company or any Investor institute an
action or proceeding seeking specific enforcement of the provisions hereof, the
Stockholder hereby waives the claim or defense that the Company or such Investor
has an adequate remedy at law and hereby agrees not to assert in any such action
or proceeding the claim or defense that such a remedy at law exists.

 

SECTION 3.6. Notice. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by electronic mail during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (iv) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (v) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier. All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:

 

 
-5-

--------------------------------------------------------------------------------

 

 

(a)           If to the Company:

 

Selectica, Inc.

2121 South El Camino Real, 10th Floor

San Mateo, California 94403

Attention: Todd A. Spartz

Fax: (650) 532-1505

E-mail: tspartz@selectica.com

 

 

With a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303

Attention: Eric Wang

Fax: (650) 687-1205

E-mail: eric.wang@dlapiper.com

 

(b)           If to the Stockholder, at the address set forth below the
Stockholder’s name on Schedule I hereto.

 

(c)           If to an Investor, at the address set forth below the Investor’s
name on the signature pages to the Purchase Agreement.

 

SECTION 3.7. Expenses. All fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Company, including, without limitation, the fees, costs and expenses incurred by
the Stockholder.

 

SECTION 3.8. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

 

SECTION 3.9. Entire Agreement; Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes any and all other prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof, and this Agreement is not
intended to confer upon any other person any rights or remedies hereunder

 

 
-6-

--------------------------------------------------------------------------------

 

 

SECTION 3.10. Assignment. Except as contemplated by this Agreement, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise.

 

SECTION 3.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

SECTION 3.12. Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company, the Stockholder and the
Investors agreeing to acquire a majority of the Securities pursuant to the
Purchase Agreement. For the avoidance of doubt, no modification of this
Agreement (including without limitation any change hereafter made to the defined
terms that are incorporated herein) shall be effective without the written
consent of the Stockholder.

 

SECTION 3.13. Waiver. Any party hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto and
(c) waive compliance by the other parties hereto with any of their agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only as against such party and only if
set forth in an instrument in writing signed by such party. The failure of any
party hereto to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of those rights.

 

SECTION 3.14. Descriptive Headings; Interpretation. The descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement.

 

SECTION 3.15. Counterparts. This Agreement may be executed (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which shall constitute one and the same
agreement.

  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
-7-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first written above.

 



The Company: SELECTICA, INC.

 

 

 

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

   

 

 

[SIGNATURE PAGE TO SELECTICA, INC. VOTING AGREEMENT (LLOYD MILLER)]

 

 


--------------------------------------------------------------------------------

 

  



The Stockholder:   

 

 

Stockholder Name

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



  

 

 

[SIGNATURE PAGE TO SELECTICA, INC. VOTING AGREEMENT (LLOYD MILLER)]

 

 


--------------------------------------------------------------------------------

 

  



The Investors:   

 

 

Investor Name

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 

 

[SIGNATURE PAGE TO SELECTICA, INC. VOTING AGREEMENT (LLOYD MILLER)]

 

 


--------------------------------------------------------------------------------

 

 

Schedule I

 

 

 



Name and Address of Stockholder

Aggregate Number of

Shares Beneficially Owned

 

 



 